COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
                                        NO.
2-05-451-CV
 
SINGER
ASSET FINANCE COMPANY, L.L.C.                             APPELLANT
 
                                                   V.
 
SYLVESTER
BURNS, JR.                                                          APPELLEE
                                               ----------
            FROM
THE 141ST DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AAgreed
Motion to Set Aside Trial Court=s
Judgment and to Remand,@ which states that they have
settled their dispute.  The motion is GRANTED.  We set aside the trial court=s
judgment without regard to the merits and remand the cause to the trial court
for rendition of judgment in accordance with the parties=
settlement agreement.  See Tex. R. App. P. 42.1(a)(2)(B); Innovative
Office Sys., Inc. v. Johnson, 911 S.W.2d 387, 388 (Tex. 1995).




Appellant Singer Asset Finance Company, L.L.C.
shall pay all costs of this appeal, for which let execution issue.  See Tex.
R. App. P. 42.1(d).
 
PER
CURIAM
 
 
PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED:  December 21, 2006




[1]See Tex. R. App. P. 47.4.